It is urged that this judgment should be reversed because of the admission of evidence claimed to be incompetent before the Industrial Commission, and afterwards read to the jury from the transcript presented to the court of common pleas upon trial upon appeal, as appears by Exhibits G and H.
An examination of the record herein fails to disclose prejudicial error to have intervened in such form that this court is justified in reversing the judgment of the Court of Appeals, which affirmed the judgment of the common pleas court.
It is provided in Section 1465-91, General Code (109 Ohio Laws, 186), that "Such commission shall not be bound by the usual common law or statutory rules of evidence or by any technical or formal rules of procedure, other than as herein provided." In the light of such provision, and further because of the admissions shown in the record, together with the state of the record in which the claimed incompetent testimony is presented, we find no prejudicial error in the instant case. It therefore becomes our duty to affirm the judgment of the Court of Appeals.
Judgment affirmed.
MARSHALL, C.J., KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur. *Page 500